DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 14/982,573 filed on December 29, 2015, now U.S. Patent 10,445,728 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 1 recites the terms “local profile”, “local identification”, “remote profile” and “remote identification”.  No context is given for the terms “local” and “remote”, nor does the written disclosure provide any definition for the terms local and remote that would guide the interpretation of the terms.  Therefore the plain meaning of the terms will be applied and the broadest reasonable interpretation of the terms will be used in examination.  Similarly the term “organization” is not defined by the written disclosure and broadest reasonable interpretation of the plain meaning will be applied.  Similarly the term “external network”, which is not present in the disclosure, will have the plain meaning applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “wherein the second local identification is associated with the second remote identification based on independent approval by at least two users”.  Claim 17 contains a similar recitation.  In reviewing the written disclosure Examiner does not see any reference to two approvals being obtained in order to associate the second local identification with the second remote identification.  Paragraphs 0029 and 0030 only disclose the approval of one approver that is clearly stated in the form of a singular user.  Further review of Applicant’s written disclosure does not indicate that there are any teachings that the “approver” can be a group of individuals or that more than one person can be an approver and would be listed in the profile described in paragraphs 0022 and 0029.  Therefore this represents the introduction of new subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grassadonia et al. (U.S. Patent 2016/0125371, hereinafter referred to as Grassadonia).
As per claims 1, 14 and 18
Grassadonia discloses storing a plurality of profiles for a plurality of organizations including, for each organization, at least a local profile comprising a local identification and a remote profile comprising a remote identification (0022 “Once the payment proxy is provided, the computer system can identify the associations and establish the communication links to initiate the transfer. Additionally, the computer system executes, or causes to be executed, the transfer in such a way that neither the sender nor the recipient is privy to sensitive information about each other. In particular, the computer system can encrypt financial information and any other personal identifying information (e.g., email addresses, phone numbers, usernames, payment proxies, etc.), thereby securing payment transaction(s) between the sender and the recipient and keeping all information “hidden” from the respective parties”, 0068 “In general, the servers 112 store secure information such as credit card numbers, debit card numbers, 118, e.g., payment proxies associated with users, user identifying or profile information, financial account information, or other sensitive information”) (Examiner is interpreting the payment proxy as being the “local identification” and the actual account information “such as credit card numbers, debit card numbers, bank accounts, user accounts 118” to be the remote identification”)
Grassadonia discloses in response to receiving a data transfer instruction between a first organization and a second organization, mapping a first local identification for the first organization to a first remote identification for the first organization and mapping a second local identification for the second organization to a second remote identification for the second organization (Abstract “For example, a landing page in the form of a webpage can be generated to enable a recipient (e.g., “Alex”) to receive money. The webpage can have a canonical URL that includes a payment proxy of the recipient (e.g., www. . . . com/$alex). The canonical URL can direct any sender (e.g., “Bob”), who wishes to send money to the recipient, to the webpage to initiate a money transfer to the recipient”, 0024 “An input having the syntax can be an input that indicates an amount of money (e.g., $10), or an input representative of a payment proxy (e.g., $alex) that identifies a recipient of money. Upon receiving notification message, the payment service system identifies the amount of money and the recipient for the money transfer based on information in the notification message. The payment service system can identify the recipient based on the payment proxy (if one is included) or based on another identifier of the recipient (e.g., email address, username, phone number, etc.) that is part of the forum message. The payment service system can further identify a recipient financial account of the 
110 can be a cloud computing environment, a virtualized computing environment, a computer cluster, or any combination thereof. The PSS 110 includes a payment processor (not shown) configured to process money transfers conducted between a sender and a recipient identified by a payment proxy. As discussed briefly above, the PSS 110 includes the one or more servers 112. The payment processor can be a part of the one or more servers 112, and can work in coordination with the API 114 to exchange requests and responses with the Web server 104, the application server 106, and/or the payment service application associated with the PSS to process one or more transactions triggered by use of the syntax (e.g., money transfers). The one or more servers 112 can handle secure transactions (e.g., using a secure server), to process all payment transactions triggered”, 0080 “To operate as a middleman, the PSS 110 can receive a payment amount by processing a card, e.g., a credit card or a debit card, of the user sender and hold the payment amount. The PSS 110 can push the payment amount, e.g., over debit rails, to a debit account of the recipient user. Instead of holding the payment amount, the PSS 110 can also forward the payment once the recipient user links the account with the PSS 110. Alternatively, the PSS 110 can generate a transaction ACH that debits an amount from the sender bank account and can credit the amount into a recipient bank account, e.g., using ACH, or onto a debit account, e.g., 110 via the confirmation message), the PSS 110 proceeds with block 416A to initiate a transfer of money. Initiating the money transfer can include, for example, the PSS 110 communicating a request to a card issuer of the sender 401 to transfer the money. In another example, the PSS 110 processes a card of sender 401, e.g., a credit card or a debit card, holds the payment amount on behalf of the recipient 402, and can forward the payment amount to the recipient 402 once a financial account has been linked with the PSS 110. Alternatively, the PSS 110 can generate a transaction using ACH that debits an amount from a bank account of the sender 401 and can credit the amount into a bank account of recipient 402, e.g., using ACH, or onto a debit account, e.g., over debit rails, of the recipient 402”)
Grassadonia discloses sending the remote execution instruction to the external computer network (0080, 0112)
Grassadonia discloses a cloud computing network (0067)
Grassadonia discloses machine readable media (0055, claim 18)
Grassadonia discloses a processor (0055, claim 18)
Grassadonia discloses a memory (0055)
As per claim 2
Grassadonia discloses wherein the first remote identification and the second remote identification are received from the external computer network (0027-0028, 0069)
As per claim 3

As per claim 5
Grassadonia discloses wherein the data transfer instruction comprises the first local identification, the second local identification, and information specifying an amount to be transferred (Abstract, 0024, 0027-0028)
As per claim 6
Grassadonia discloses wherein the remote execution instruction comprises the first remote identification, the second remote identification, and information specifying the amount to be transferred (0027-0028)
As per claim 7
Grassadonia discloses wherein the remote execution instruction is encrypted (0058 regarding SSL, TLS and IPsec)
As per claim 8
Grassadonia discloses wherein the external computer network is a card network (0070)
As per claim 9
Grassadonia discloses wherein the remote execution instruction, when executed by the external computer network, causes the external computer network to: access a first banking computer network associated with the first organization to perform a deposit operation; and access a second banking computer network associated with the second organization to perform a debit operation (0070, 0080)
As per claim 10
Grassadonia discloses wherein creation of one or more local profiles for suppliers are initiated by a buyer (0023, 0098, 0114)
As per claim 11
Grassadonia discloses wherein creation of one or more local profiles for suppliers are initiated by a buyer (Figure 2)
Grassadonia discloses receiving a remote identification (0077, 0088, 0132 “The server computer system can respond by transmitting user profile information associated with the user (e.g., “Betty” or “Alex”) to the PSS, where the user profile information is part of account information maintained by the server computer system. The user profile information can include the identification information, which can be, for example, an email address, a telephone number, a username. In some embodiments, the PSS can utilize that information to reach out to the user (e.g., “Betty” or “Alex”) for payment card information to process the request to transfer funds. The PSS, for example, can generate a message that includes a hyperlink to redirect the user to a landing page to submit payment card information (e.g., interfaces 500 and 502 of FIG. 5”)
Grassadonia discloses associating the local identification and the remote identification (0088, 0132, Figure 9)
As per claims 12, 15 and 19
Grassadonia discloses wherein the remote profile comprises security information for accessing a bank account (0062 “login credentials”, 0069 “account logins”, 0116)
As per claims 13, 16 and 20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES D NIGH/Senior Examiner, Art Unit 3685